           Case 2:18-cv-02357-JAD-VCF Document 27 Filed 10/11/19 Page 1 of 2



 1   Michael R. Brooks
     Nevada Bar No. 007287
 2   KOLESAR & LEATHAM
     400 South Rampart Blvd., Suite 400
 3   Las Vegas, NV 89145
     Tel: 702.362.7800 | Fax: 702.362.9472
 4   Email: mbrooks@klnevada.com

 5   Michael B. Bernacchi (Pro Hac Vice)
     California Bar No. 163657
 6   BURKE, WILLIAMS & SORENSEN, LLP
     444 South Flower Street, Suite 2400
 7   Los Angeles, CA 90071-2953
     Tel: 213.236.0600 | Fax: 213.236.2700
 8   E-mail: mbernacchi@bwslaw.com

 9   Attorneys for Defendant
     Aetna Life Insurance Company
10

11                                 UNITED STATES DISTRICT COURT
12                                      DISTRICT OF NEVADA
13

14   DAVID SHAFFER,                                       CASE NO.: 2:18-cv-02357-JAD-VCF

15                    Plaintiff,
                                                          STIPULATION AND ORDER TO
16             vs.                                        DISMISS ENTIRE ACTION WITH
                                                          PREJUDICE
17   AETNA LIFE INSURANCE COMPANY,
     as Claims Administrator for Advenir Real
18   Estate Management, LLC Welfare Plan,                            ECF No. 27
19                    Defendants.

20

21            IT IS HEREBY STIPULATED by the parties hereto, by and through their

22   undersigned counsel of record, that this action shall be dismissed in its entirety with

23   prejudice as to all parties. Each party is to bear their own attorneys’ fees and costs.

24   ///

25   ///

26   ///



     STIPULATION AND ORDER TO DISMISS ENTIRE ACTION WITH PREJUDICE                             1
        Case 2:18-cv-02357-JAD-VCF Document 27 Filed 10/11/19 Page 2 of 2



 1          DATED: October 11, 2019                 BURKE, WILLIAMS & SORENSEN, LLP

 2
                                                    By:    /s/ Michael B. Bernacchi
 3                                                          MICHAEL B. BERNACCHI
                                                            mbernacchi@bwslaw.com
 4                                                          444 South Flower Street, Suite 2400
                                                            Los Angeles, CA 90071-2953
 5

 6                                                          Michael R. Brooks, Esq.
                                                            mbrooks@klnevada.com
 7                                                          KOLESAR & LEATHAM
                                                            400 South Rampart Blvd., Suite 400
 8                                                          Las Vegas, NV 89145
                                                            Attorneys for Defendant AETNA
 9

10          DATED: October 10, 2019                 LAW OFFICE OF JULIE A. MERSCH
11
                                                    By:     /s/ Julie A. Mersch
12                                                          JULIE A. MERSCH
                                                            jam@merschlaw.com
13                                                          Nevada Bar No.: 004695
                                                            1100 E. Bridger Ave.
14                                                          Las Vegas, NV 89101
                                                            Attorney for Plaintiff SHAFFER
15
                                             ORDER
16
             Based on the parties' stipulation [ECF No. 27] and good cause appearing, IT IS
17   HEREBY ORDERED that THIS ACTION        IT IS SO   ORDERED:with prejudice, each side to
                                                   IS DISMISSED
18   bear its own fees and costs. The Clerk    of Court
                                            Dated  this is directed to CLOSE
                                                              _day of  October, THIS
                                                                                2019. CASE.
19
                                                    _________________________________
                                                                 _____
                                                                    _ __________
                                                                              _ __
                                                                                 ___
                                                                                  _
20                                          UNITED STATES DISTRICT JUDGE
                                                    U.S. District Ju
                                                                  Judge
                                                                   udg   Jennifer
                                                                     dge Jennif
                                                                              fer A Dorsey
                                                                               e A.
21                                                  Dated: October 15, 2019

22
     LA #4831-5272-4393 v1
23

24

25

26



     STIPULATION AND ORDER TO DISMISS ENTIRE ACTION WITH PREJUDICE                                2
